Citation Nr: 0917047	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  04-00 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation for an anxiety disorder or major 
depression, claimed as secondary to cardiovascular disease, 
under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, J.G., and M.G.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran had active service from December 1959 to February 
1964.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), in 
pertinent part denying the appealed claim.  

In the course of appeal, in April 2004, the Veteran testified 
at a Travel Board hearing before a Veterans Law Judge (VLJ) 
at the RO.  A transcript of that hearing is contained in the 
claims folder.  The VLJ who conducted that hearing has since 
left the Board.  The Veteran was accordingly afforded the 
opportunity to testify before another VLJ, but by a signed 
statement in April 2007 he expressly declined another 
hearing.  

In a decision issued in June 2007, the Board granted benefits 
under the provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 
2008) for coronary artery disease, status-post an April 1995 
angioplasty with complications consisting of dissection of 
the right coronary artery and myocardial infarction, to the 
extent of any resulting increase in severity over and above 
the preoperative cardiovascular disease.  In that same 
decision, the Board remanded the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for an anxiety disorder 
or major depression, also claimed as secondary to 
cardiovascular disease.  Since the underlying, pre-
angioplasty cardiovascular disease is not a service-connected 
disability, the latter claim constitutes a claim for 
compensation for mental disability secondary due to any 
excess, post-angioplasty cardiovascular disability, also 
under 38 U.S.C.A. § 1151.  

For reasons explained below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant when further action is required.



REMAND

The Board's June 2007 remand development was to include 
development assistance to the Veteran and a VA examination to 
address whether the claimed anxiety disorder or major 
depression was caused or aggravated by the cardiovascular 
disease to the extent benefits were granted under 38 U.S.C.A. 
§ 1151. 

However, review of the claims files discloses that, since the 
Board's decision, all correspondence and documents directed 
toward the Veteran have been sent to the wrong address.  When 
the Veteran replied to a March 2007 Board query, he provided 
a new address on his April 2007 return envelope, and the U.S. 
Postal Service also provided the new address, via a return 
processing label. 

Unfortunately, however, the Board's June 2007 decision and 
remand, transmittal letter, and all subsequent documents, 
notice, and correspondence thereafter, including by the AMC, 
were directed to the Veteran's prior address.  These failures 
by the Board and the AMC to use the Veteran's most recent 
address of record resulted in there being no reply by the 
Veteran, and his failure to appear (quite likely due to lack 
of notice) for scheduled VA examinations in furtherance of 
his claim.  This remand is accordingly required to again 
attempt the appropriate remand process.  

As the Board noted in that prior remand, the claims folder 
contains VA and private medical records with diagnoses 
variously of an anxiety-type disorder or depression, and 
medical records as well as the Veteran's own statements 
suggest that the Veteran's mental condition may be related, 
in part, to his significant physical disabilities, including 
in particular his current advanced coronary artery disease 
with congestive heart failure and ischemic cardiomyopathy.  
As noted above, the Board in its June 2007 decision granted 
benefits under 38 U.S.C.A. § 1151 for the excess 
cardiovascular disability due to the coronary dissection and 
resulting myocardial infarction which occurred in the course 
of a VA angioplasty conducted in April 1995.  Thus, properly 
speaking, the secondary benefits claim for mental disability, 
due to this excess cardiovascular disability, is also a claim 
under 38 U.S.C.A. § 1151.  

Time limits for the Veteran's submission of a notice of 
disagreement with any action by the AMC subsequent to that 
June 2007 Board decision, including the January 2008 decision 
by which the AMC assigned a noncompensable rating for his 
additional post-operative cardiovascular disability under 38 
U.S.C.A. § 1151, must be tolled until the AMC/RO issues 
notice of such action directed to the Veteran's correct and 
most recent address of record.  

As the RO has noted, there is no basis in law for a grant of 
service connection for a disorder as secondary to a disorder 
which is not service connected.  38 C.F.R. § 3.310 (2008); 
see Sabonis v. Brown, 6 Vet. App. 426 (1994).  Hence, because 
the Veteran is not service connected for any disability, 
there is no basis for evidentiary development of a secondary 
service-connection claim, as contrasted with the secondary 
claim under 38 U.S.C.A. § 1151.   

In view of the foregoing, the case is again REMANDED for the 
following action:

1.  Undertake again all notice and development 
deemed necessary, including pursuant to the 
VCAA.  Provide the Veteran with copies of the 
Board's June 2007 decision and remand, as well 
as all subsequent notice, decision, and 
correspondence by the Board and AMC up to the 
present.  Inform the Veteran that time limits 
for his submission of a notice of disagreement 
with any action by the AMC subsequent to the 
June 2007 Board decision, including the 
January 2008 RO decision by which the AMC 
assigned a noncompensable rating for the 
Veteran's coronary artery disease under the 
provisions of 38 U.S.C.A. § 1151, are 
temporarily suspended to afford him the 
pportunity to reply and submit a notice of 
disagreement following the AMC's issuance of 
notice of those decisions directed at the 
Veteran's most recent address of record.  

2.  With the Veteran's assistance (to the 
extent necessary), any indicated and 
unobtained medical records which still present 
a reasonable possibility of being obtained 
with further effort should be sought, 
including from the following indicated 
sources: Memorial Hospital, Woodland Heights, 
Santa Rosa Hospital, San Jacinto Methodist, 
the Houston VA Medical Center, and the Lufkin 
VA Outpatient Clinic.  (Efforts were made by 
the RO to obtain records from these sources 
following the Board's remands in December 2004 
and June 2007, but the Veteran should be 
afforded a further opportunity to assist in 
obtaining as yet unobtained records, and to 
identify any additional pertinent records of 
treatment or evaluation.)  Indicated 
development should be undertaken, and all 
records and responses received should be 
associated with the claims folders.  

3.  Thereafter, schedule a psychiatric 
examination to address the nature and etiology 
of any current psychiatric disorder.  The 
examiner should review the claims folder, 
including the records of cardiovascular and 
mental disabilities and their treatment, to 
the extent present, prior to and after the 
angioplasty conducted in April 1995 with its 
resulting coronary artery dissection and 
myocardial infarction.  For each psychiatric 
disorder identified, the examiner is requested 
to answer the following:  

a.  What is the nature of the disorder, 
and diagnosis?

b.  Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the coronary artery 
dissection and myocardial infarction 
which resulted from the angioplasty 
conducted in April 1995, and any 
resulting physical or mental 
disabilities, caused or aggravated 
(permanently increased in severity) the 
psychiatric disorder?  If the answer is 
yes, then what is the level of 
psychiatric disability or excess 
disability caused by the coronary artery 
dissection and myocardial infarction and 
their effects?

c.  A rationale should be provided for 
all opinions given, and the factors upon 
which each medical opinion is based must 
be set forth in the report.

d.  If any opinion requested above cannot 
be rendered on a medical or scientific 
basis without invoking processes relating 
to guesswork or judgment based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation 
as to why that is so

e.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

f.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

4.  Thereafter, readjudicate the remanded 
claim de novo.  If the benefit sought is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided with an SSOC and afforded the 
appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

